Order unanimously reversed *871on the law without costs, motions granted and complaint dismissed. Memorandum: Plaintiff was injured when she fell on a floor in a law office and she brought this action against the owner of the building, the company that installed the floor, and the company that cleaned the building. Those defendants moved for summary judgment dismissing the complaint and Supreme Court denied the motions. We reverse. In support of the motions, defendants submitted the testimony of plaintiff at an examination before trial in which she stated that she did not notice any problem with the floor at the place she fell; she did not see any water on the floor or any other substance, and, although the floor was "wavy”, it was not "wavy” where she fell. Defendants also submitted the testimony of an installer of the floor who inspected it after it was installed and an employee of the cleaning company, both of whom testified that the floor was not defective. In opposition, plaintiff failed to submit evidence that the floor was in a defective or dangerous condition, and thus she did not raise a question of fact for a jury. The fact that a floor may be slippery by reason of its smoothness or polish, in the absence of a negligent application of wax or polish, does not give rise to a cause of action in negligence (Silver v Brodsky, 112 AD2d 213; Swartz v Rose, 40 AD2d 1028). (Appeal from order of Supreme Court, Monroe County, Curran, J.—summary judgment.) Present—Dillon, P. J., Doerr, Boomer, Lawton and Davis, JJ.